JUEZ ASOCIADO SEÑOR WOLE.
OPINIÓN DISIDENTE DEL
Sostengo que la demanda no determina una causa de ac-ción. La única alegación que en la misma se bace y en la cual ni siquiera se alega remotamente que las palabras em-pleadas fueron pronunciadas respecto al demandante en su capacidad profesional está contenida en un innuendo y por tanto no es una exposición de beclios ni se hace bajo jura-mento. El innuendo es solamente una interpretación o cali-ficación de los hechos y jamás una exposición de hechos. El oficio de un innuendo no es nunca imputar hechos. Los an-teriores principios fueron enunciados por el Juez Presidente Sr. Shaw en un antiguo caso de Massachusetts aunque no puedo en el momento encontrarlo y deberé pedir al recopi-lador que luego lo incluya. Las autoridades que sostienen los anteriores puntos de vista son Pollard v. Lyon, 91 U. S. 233; Grant v. Dreyfus, 120 Cal. 62; Mellen v. Times Mirror, 140 Pac. 277; Legg v. Dunleavy, 50 A. R. 512; Mundy v. Hart, 46 Mo. 46; Watson v. Detroit Journal, 52 L. R. A. (N. S.) 480. Estos casos indican que si las palabras no son necesariamente libelosas per se es por medio de un inducement y no de un innuendo que debe hacérseles aparecer así.
Las palabras de la demanda no eran por su faz libelosas per se toda vez que no hacían referencia al hecho de que el demandante era un abogado o a que los actos que se le imputaron fueron cometidos en su capacidad como tal abo-gado. Como las palabras imputaban una confabulación en-tre dos personas para cometer fraudes, si los actos impu-*228tados pudieron haberse realizado por personas no profesio-nales y “don Alfredo” no era un- abogado, algo debió ha-berse alegado para demostrar que las palabras se referían a algún acto ejecutado por el demandante independientemente de “don Alfredo.” La presunción sería que “don Alfredo” no era un abogado.
Los hechos corroboraron las dudas que tengo. No se de-mostró que alguna persona hubiera entendido las palabras en el sentido de que se referían al demandante en su capa-cidad de abogado. El demandado se encontraba examinando los libros del registro, imputándole fraudes al demandante y a “don Alfredo.” Pero los fraudes se cometen por toda clase de gente y si algunos se descubren en el Registro de la Propiedad y un abogado interviene en ellos no existe pre-sunción de que los fraudes fueron cometidos en su capad • dad profesional como abogado o siquiera como notario.
Para que las palabras de esta naturaleza sean libelosas per se deben ser dichas respecto a una persona con relación a su oficina, profesión, comercio o negocios, y deben atacar su habilidad, conocimiento o su conducta oficial o profesional. Cuando ellas sólo contienen una imputación general que es igualmente perjudicial para cualquier persona de quien pu-dieran decirse no son libelosas per se a no ser que se de-muestre su aplicación especial al carácter profesional del demandante. Newell sobre Libelo y Calumnia, sección 175; 25 Cyc. 327, notas 75, 76, 77 y 78.